UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------      X
BAIQIAO TANG a/k/a TANG             :
BAIQIAO, and JING GENG,             :
                                    :
                 Plaintiffs,        :
                                    :
     -against-                      :
                                            No. 17 Civ. 9031 (JFK)
                                    :
                                              OPINION & ORDER
WENGUI GUO a/k/a MILES KWOK         :
a/k/a GUO WENGUI a/k/a HO WAN       :
KWOK, and GOLDEN SPRING (NEW        :
YORK) LTD.,                         :
                                    :
               Defendants.          :
------------------------------      X

APPEARANCES

FOR PLAINTIFFS BAIQIAO TANG AND JING GENG
     David Dong Ann Lin, Esq.
     LEWIS & LIN, LLC

FOR DEFENDANTS WENGUI GUO AND GOLDEN SPRING (NEW YORK) LTD.
     Aaron Aubrey Mitchell, Esq.
     LAW OFFICES OF COHEN AND HOWARD, LLP

JOHN F. KEENAN, United States District Judge:

    Before the Court is a motion by Defendants Wengui Guo a/k/a

Miles Kwok a/k/a Guo Wengui a/k/a Ho Wan Kwok ("Kwok"), and

Golden Spring (New York) LTD. ("Golden Spring") to dismiss the

complaint filed by Plaintiffs Baiqiao Tang a/k/a/ Tang Baiqiao

("Tang") and Jing Geng ("Jing") for failure to state claim under

Federal Rule of Civil Procedure 12(b)(6).       For the reasons set

forth below, Defendants' motion is granted.

                               Background



                                   1
    Unless otherwise indicated, the following facts are taken

from the Amended Complaint and accepted as true for purposes of

this motion practice.

    Plaintiff Tang is a legal permanent resident, domiciled in

California. (Am. Compl. ¶ 6.)   Plaintiff Jing is Tang's wife and

a U.S. citizen also domiciled in California. (Id. ¶¶ 7, 25.)

Defendant Kwok is a "Chinese national and/or Hong Kong national"

in the process of applying for asylum in the United States. (Id.

¶¶ 8, 38.)   Defendant Golden Spring is a Delaware corporation,

authorized to do business in the state of New York as a foreign

business corporation, with its principal place of business in

New York. (Id. ¶ 9.)    Plaintiffs allege that this Court has

federal-question jurisdiction over their claims pursuant to 18

U.S.C. § 1331. (Id. ¶ 12.)

    Tang is a political activist, author, and "one of the

leading Chinese political dissidents." (Id. ¶ 19.)    He was a

leader in the student uprising that led to the Tiananmen Square

massacre in 1989. (Id. ¶ 20.)   He currently runs two pro-

democracy nonprofit organizations:   the China Peace and

Democracy Federation and the All China People's Autonomous

Federation. (Id. ¶ 25.)   He has also co-founded the online,

independent media outlet "Conscience Media." (Id. ¶ 27.)     Tang

supports his nonprofit organizations and media outlet with the

help of non-governmental donations. (Id. ¶¶ 27-28.)    Tang also

                                 2
"conducts and host[s] conferences and fund raising [sic] events,

entitled the 'Democratic Revolutionary Conference,' in various

states, including New York, where attendees pay fees and/or

[are] invited [to] make financial contributions." (Id.¶ 29.)

       In early 2017, Tang was introduced to Kwok, "a Chinese

multi-billionaire and real estate mogul." (Id. ¶ 31.)      Kwok, who

was facing criminal charges in China relating to his business

activities, had relocated to New York. (Id. ¶ 32.)      Tang hoped

that building a relationship with Kwok would help him with his

mission to "promote democracy in China," and he became one of

Kwok's "most public and ardent supporters." (Id. ¶¶ 33-34.)

Tang's support helped catapult Kwok "into the spotlight." (Id. ¶

35.)

       The feelings between Kwok and Tang, however, were not

mutual.    In early to mid-2017, Kwok began to market a YouTube

series, where he is the host and commentator, called "Everything

Is Just Beginning." (Id. ¶ 39.)       Kwok filed various applications

for trademark registrations related to his series in June 2017.

(Id. ¶¶ 41-45.)   The stated purpose of the series was to provide

news, and political and social commentary. (Id. ¶ 41.)

Plaintiffs allege that the real purpose of "Everything Is Just

Beginning," however, "was to compete with Mr. Tang personally

and socially, as well as professionally, in the online media

business." (Id. ¶ 40.)    Essentially, Kwok "intended to siphon

                                  3
visitors and customers away from Plaintiff Tang's online media

outlets and towards [his] own." (Id. ¶ 130.)

    In or around August 2017, "Kwok began to contact Tang's

potential donors" to dissuade them "from doing business with or

contributing to . . . Tang or his online media outlet,

Conscience Media." (Id. ¶ 46.)   Kwok also began posting

"taunting material and defamatory statements" about Tang and

Jing on YouTube and Twitter. (Id. ¶ 47.)     In several videos and

tweets made between September and December 2017, he questioned

Tang and Jing's professional standing, accused them of being

spies, and attempted to undermine Tang's reputation as a leading

political dissident. (Id. ¶ 48.)     He also accused Tang of

defrauding donors and of being a "swindler" and convicted

rapist. (Id. ¶ 49.)   Kwok also reached out to seven individuals

personally who donated money to Tang and repeated his false

claims to them that Tang was a convicted rapist. (Id. ¶¶ 69-70.)

Plaintiffs allege that Kwok made these false and salacious

accusations "to garner attention for and ultimately drive

consumers to his competing online entertainment and media

business." (Id. ¶ 58.)

    As a result of Kwok's attacks, many individuals cancelled

their upcoming trips to Tang's Democratic Revolutionary

Conference. (Id. ¶¶ 65, 71.)   Tang also lost donors to his

organizations and website. (Id. ¶ 134.)     Kwok's attacks have

                                 4
purportedly misled "hundreds of thousands" of viewers and

readers about Tang and Jing. (Id. ¶ 118.)       His attacks have also

caused Tang and Jing severe emotional distress and damaged their

reputations. (Id. ¶ 167.)

       Plaintiffs filed their Amended Complaint on February 9,

2018.    They assert seven causes of action against Defendants,

including one federal law claim for violation of the Lanham Act

under 15 U.S.C. § 1125(a)(1)(B), and six pendent state law

claims for (1) slander, libel per se, and commercial

disparagement; (2) unfair competition; (3) intentional

infliction of emotional distress; (4) tortious interference with

contractual relations and prospective contractual relations; (5)

harassment in violation of N.Y. Penal Code § 240.26; and (6)

false light invasion of privacy.       Defendants moved to dismiss on

March 9, 2018, contending that the Amended Complaint has failed

to state a cause of action.

                              DISCUSSION

  I.     12(b)(6) Motion to Dismiss Standard

       To survive a motion to dismiss under Rule 12(b)(6), a

complaint must contain “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007).    A claim is plausible “when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

                                   5
misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d

Cir. 2011).    On a motion to dismiss, the Court must accept the

factual allegations in the complaint as true and draw reasonable

inferences in the plaintiff’s favor. Tsirelman v. Daines, 794

F.3d 310, 313 (2d Cir. 2015).       The Court will not credit,

however, "'naked assertions' devoid of 'further factual

enhancement.'" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 557).

  II.     Defendant Golden Spring

    Plaintiffs have named Golden Spring as a defendant in two

claims in this action:    the Lanham Act and unfair competition

claims.    Before alleging any facts, Plaintiffs assert generally

that Golden Spring is a proper defendant in the lawsuit because

Kwok "owns, directs, and/or controls Golden Spring," and Golden

Spring "aided and abetted [Kwok] in the acts [or] omissions

alleged." (Id. ¶ 10-11.)    The facts asserted later in the

complaint, however, fail to demonstrate wrongdoing by Golden

Spring sufficient to support Plaintiffs' general contention that

Golden Spring aided Kwok in violating the Lanham Act or in

engaging in acts which could constitute unfair competition.

    Regarding their Lanham Act claim, Plaintiffs allege that

"Defendants' publication and endorsement of false and misleading

statements about . . . Tang and his services, constitutes false

advertising," (Id. ¶ 139), and that "Defendants' endorsement" of

                                     6
Kwok's statements "is likely to deceive people." (Id. ¶ 140.)

The Amended Complaint, however, only contains allegations of

Kwok's publication of false statements -- it never mentions any

actions on the part of Golden Spring.   The Amended Complaint

fails to mention how Golden Spring "endorsed" Kwok's

communications about Tang.

    Regarding their unfair competition claim, Plaintiffs allege

that (1) "Defendants authored and/or are using the Videos and

Tweets to divert users . . . to Defendants' competing business,"

and (2) "Defendants posted and widely-disseminated false,

misleading and defamatory statements . . . about Plaintiff Tang

online." (Id. ¶ 156.)   The supporting factual allegations in the

Amended Complaint, however, only mention Kwok authoring,

posting, and disseminating content about Tang.   They make no

mention of Golden Spring.

    Accordingly, the Court dismisses Golden Spring as a

defendant because "the amended complaint fails to allege any

wrongdoing by" Golden Spring. Harnage v. Lightner, No. 18-1559-

PR, 2019 WL 637975, at *4 (2d Cir. Feb. 15, 2019); see also

Cohen v. Hertz Corp., No. 13 CIV. 1205 LTS AJP, 2013 WL 9450421,

at *5 (S.D.N.Y. Nov. 26, 2013) (dismissing claims against two

parent companies named in the same complaint as their subsidiary

because the plaintiff failed to allege that the parent companies

"were responsible for the wrongdoings that he suffered").

                                 7
  III. Plaintiffs' Lanham Act Claim

    Plaintiffs' first cause of action is for violation of

Section 43(a) of the Lanham Act, which "protect[s] persons

engaged in . . . commerce against unfair competition." POM

Wonderful LLC v. Coca-Cola Co., 573 U.S. 102, 107 (2014)

(internal quotations omitted).   It provides in relevant part

that any person shall be liable in a civil action

    who, on or in connection with any goods or service, uses
    in commerce . . . any false designation or origin, false
    or misleading description of fact, or false or
    misleading representation of fact which . . . in
    commercial advertising or promotion, misrepresents the
    nature, characteristics, qualities or geographic origin
    of . . . another person's goods, services, or commercial
    activities.

15 U.S.C. § 1125(a)(1)(B).   The Lanham Act "does not prohibit

false statements generally," but it prohibits "false or

misleading descriptions or false or misleading representations

of fact made about one's own or another's goods or

services." S.C. Johnson & Son, Inc. v. Clorox Co., 241 F.3d 232,

238 (2d Cir. 2001) (quoting Groden v. Random House, Inc., 61

F.3d 1045, 1051-52 (2d Cir. 1995)).

    "To be actionable under the Lanham Act, statements must

constitute 'commercial advertising or promotion.'" Enigma

Software Grp. USA, LLC v. Bleeping Computer LLC, 194 F. Supp. 3d

263, 293 (S.D.N.Y. 2016) (quoting Romeo & Juliette Laser Hair

Removal, Inc. v. Assara I LLC, No. 08-CV-0442(DLC), 2016 WL


                                 8
815205, at *7 (S.D.N.Y. Feb. 29, 2016)).   "In this circuit, to

constitute 'commercial advertising or promotion' under the

Lanham Act, a statement must be: (1) 'commercial speech,' (2)

made 'for the purpose of influencing consumers to buy

defendant's goods or services,' and (3) 'although

representations less formal than those made as part of a classic

advertising campaign may suffice, they must be disseminated

sufficiently to the relevant purchasing public.'"

Gmurzynska v. Hutton, 355 F.3d 206, 210 (2d Cir. 2004) (quoting

Fashion Boutique of Shirt Hills, Inc. v. Fendi USA, Inc., 314 F.

3d 48, 56, 57-58 (2d Cir. 2002)).   Many courts have adopted a

fourth requirement:   a purportedly false statement must be made

"by a defendant who is in commercial competition with

plaintiff." Enigma, 194 F. Supp. 3d at 293 (collecting cases).

    Defendants move to dismiss Plaintiffs' Lanham Act claim on

the grounds that: (1) Kwok's web postings are not commercial

speech; (2) Defendants are not in commercial competition with

Plaintiffs; (3) Kwok was not trying to influence consumers to

buy his products; (4) Kwok's web postings were not disseminated

sufficiently to the relevant purchasing public; and (5) Kwok's

postings are free speech and, therefore, not actionable under 15

U.S.C. § 1125(a)(1)(B).   This Court will first address whether

Defendants' YouTube and Twitter statements, as well as his



                                9
personal communications to several of Plaintiffs' donors, can be

considered commercial speech.

    "Pure commercial speech 'does no more than propose a

commercial transaction.'" Enigma, 194 F. Supp. 3d at 293

(quoting Bolger v. Youngs Drug Prods. Corp., 463 U.S. 60, 66

(1983)).   "But a 'hybrid' communication, i.e., one that combines

commercial and non-commercial elements, may nonetheless be

'commercial' where (1) it is an advertisement; (2) it refers to

a specific product or service; and (3) the speaker has an

economic motivation for the speech." Id. (citing Bolger, 463

U.S. at 66-67).

    Defendants argue that Kwok's statements on Twitter and

YouTube are not commercial speech because his statements do not

"refer[] to any specific product or service provided by either

the Plaintiffs or Defendants." (Mem. of Law in Supp. of Defs.'

Mot. to Dismiss Am. Compl. at 7 (March 9, 2018), ECF No. 24.)

In addition, "Kwok has no economic motivation for the speech at

issue" as his "social networking website does not solicit

donations, contributions, public or private gifts." (Id.)

    Plaintiffs argue that Kwok's web postings are commercial

speech because he made them to divert viewers and donors from

Tang's media platform, Conscience Media, to "Everything Is Just

Beginning," a YouTube series Kwok planned to expand into a

larger media platform. (Mem. of Law in Opp. to Defs.' Mot. to

                                10
Dismiss at 9 (April 17, 2018), ECF No. 26.)           Plaintiffs argue

that Kwok's speech was commercial because, not only was he

trying to attract viewers away from Tang's media platform to his

own media platform, but he presented links to his real estate

properties alongside his videos. (Opp. at 9; see also Am. Compl.

¶ 36.)

     Plaintiffs fail to adequately allege that Kwok's

communications on YouTube, Twitter, and to individual donors is

commercial speech because they have not alleged that his speech

was economically motivated.       Plaintiffs have alleged that Kwok

sought to gain viewers on his new media platform. (Am. Compl. ¶

130.)    They have not alleged, however, that Kwok intended to

profit from the increase in viewership in any way.            There are no

allegations, for example, that by attracting viewers Kwok gained

advertising revenue or donations.         In fact, Kwok's statements

imply that he refused to accept any donations. (See e.g., id. ¶

55(a)-(c).)    Moreover, although Kwok's YouTube videos

purportedly contained links to his Chinese properties, there are

no allegations that Kwok's communications were made with the

intent of gaining potential customers to his real estate

ventures.1    Without these allegations, the Court cannot conclude


1 Plaintiffs cite Bolger v. Youngs Drug Products Corp., 463 U.S. 60 (1983),
for the proposition that because Kwok's videos contained links to his real
estate ventures, they constitute commercial speech. (Opp. at 9.) In Bolger,
the Supreme Court held that informational pamphlets regarding family planning
and venereal disease, but which also promoted contraceptives developed by the

                                     11
that Kwok's speech was commercial speech as opposed to political

speech, which is not actionable under the Lanham Act. Sodexho

USA, Inc. v. Hotel & Rest. Employees & Bartenders Union, Local

217, AFL-CIO, 989 F. Supp. 169, 171 (D. Conn. 1997) ("The

'commercial advertising or promotion' language was added by

Congress to ensure that the section would not be applied to

political speech.").      Accordingly, Plaintiffs have failed to

state a claim under section 43(a) of the Lanham Act and their

first claim in this action is thereby dismissed.

  IV.   State Law Claims

     Federal district courts have supplemental jurisdiction over

state law claims if they are "so related to claims in the action

within [the court’s] original jurisdiction that they form part

of the same case or controversy." 28 U.S.C. § 1367(a).

Nevertheless, a district court may decline to exercise

supplemental jurisdiction when it "has dismissed all claims over

which it has original jurisdiction." Id. § 1367(c)(3); see


defendant, constituted commercial speech. Bolger, 463 U.S. at 66-67. The
Court in Bolger, however, emphasized that "reference to a specific product
does not by itself" render speech commercial. Id. at 66. Instead, the
pamphlets could be considered commercial speech because of a combination of
factors: (1) the defendant conceded the pamphlets were advertisements; (2)
the pamphlets, which related to family planning, referenced defendant's
contraceptives; and (3) the defendant had an economic motivation for mailing
the pamphlets. Id. at 66-67. The facts as alleged in Plaintiffs' complaint
are different than the facts in Bolger. Kwok has not conceded that his
videos were advertisements. Nor did the subject matter of his videos relate
to his hotel business in any way. Finally, without any allegation that Kwok
intended to generate revenue for his hotels by creating his YouTube content,
Plaintiffs have failed to allege that Kwok had an economic motivation in
creating his videos. Therefore, the Court is not persuaded by Plaintiffs'
reliance on Bolger.

                                     12
also In re Merrill Lynch Ltd. P’ships Litig., 154 F.3d 56, 61

(2d Cir. 1998) ("[W]hen the federal claims are dismissed the

'state claims should be dismissed as well.'" (quoting United

Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966))).      Having

dismissed Plaintiffs' federal law claim under Rule 12(b)(6), the

Court declines to exercise supplemental jurisdiction over and

dismisses the state law claims.2

    V.     Leave to Amend

         Rule 15 of the Federal Rules of Civil Procedure instructs

courts to “freely give leave” to amend “when justice so

requires.” Fed. R. Civ. P. 15(a)(2).     Amendment is not




2 The Court notes, and Plaintiffs have made no argument
otherwise, that it is apparent from the face of the complaint
that there is no diversity jurisdiction in this case. Tang is a
permanent resident, and Jing is a U.S. citizen residing in
California. Kwok is in the process of applying for asylum. As
there are aliens on both sides of the litigation, the Court
lacks diversity jurisdiction. H.K. Huilin Int'l Trade Co. v.
Kevin Multiline Polymer Inc., 907 F. Supp. 2d 284, 289 (E.D.N.Y.
2012) (holding that there is no jurisdiction "over suits between
a nonresident alien on one side and resident aliens and United
States citizens on the other"); see also Guan v. Bi, No. 13-CV-
05537-WHO, 2014 WL 953757, at *6 (N.D. Cal. Mar. 6, 2014)
("[T]his case involves an alien and a United States citizen on
one side and aliens on the other side. There is no complete
diversity of citizenship and, without an independent ground for
jurisdiction, I cannot hear this case."). In addition, the
Court has dismissed all claims against Golden Spring thereby
prohibiting the Court from exercising diversity jurisdiction on
the basis of there being citizens of different states on either
side of the litigation. See 28 U.S.C. § 1332(a)(3) (granting
federal courts jurisdiction over "citizens of different States
and in which citizens or subjects of a foreign state are
additional parties.")
                                   13
